Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
In view of the Patent Board Decision dated 02/24/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or, 
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. 
A TC Director or appropriate representative has approved of reopening prosecution by signing below: 


Please note that reopening of prosecution was prompted by the references cited in the IDS filed 7/14/2021. The examiner was not aware of these references during prosecution since they were filed after the examiner’s answer was submitted on 4/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites a range of 0.14% or less, which is broader than the range of 0.03% to 0.14% recited in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1,3,8,9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaseko(JP 2008-278788) as evidenced by Summary of the Third Party Observation and Notice of Reasons for Refusal(Patents Application 2020-137348).

	Regarding claims 1 and 3, Nakaseko teaches an instant fried noodle(abstract). The “Summary of the Third Party Observation” as submitted by the applicant in the IDS dated 7/14/2021 teaches that example 2 of Nakaseko has a fat or oil content of 12.2g/100g(12%) and 120 pores of size 100µm^2 or larger per unit area of 1mm^2(see Summary of the Third Party Observation average over samples 1-5), which is 250 or less as recited in claim 1 and 150 is less as recited in claim 3. Also see “Notice of Reasons for Refusal” p.2 which shows that Nakaseko example 2 has less than 150 of pores of a size of 100 µm ^2 or more per unit area of 1mm^2. 
Summary of the Third Party Observation also teaches that the porosity of the fried noodle over the average of 5 samples is 16.4%(p.2). The instant spec paragraph 9 states 
A total area of the pores of 100 µm ^2 or larger present in the cross section of the noodle string is 25% or less, and more preferably 19% or less of an area of the cross section of the noodle string (porosity). 
Since the instant spec(paragraph 9) defines porosity as equivalent to the claim limitation of “a ratio of a total area of the pores having the size in the range of 100um^2 or larger present in the cross section of the noodle string relative to an area of the cross section of the noodle string”, the porosity of 16.4% meets the limitation in claim 1 of said ratio being 25% or less and the limitation of claim 3 of said ratio being 19% or less. 
Summary of the Third Party Observation also teaches that the average porosity of the pores is 0.07%(p.2). The instant spec paragraph 10 states:
“An average area of the pores of 100 µm ^2 or larger present in the cross section of the noodle string is 0.14% or less of the area of the cross section of the noodle string (average porosity).”
Since the instant spec(paragraph 10) defines average porosity as equivalent to the claim limitation of “a ratio of an average area per the pore having the size in the range of 100 µm ^2 or larger present in the cross section of the noodle string,” the average porosity of 0.07% meets the limitation in claim 1 of said ratio being 0.03% to 0.14%. 
Regarding claims 8 and 9, Summary of the Third party Observation also teaches that the average porosity of the pores in Nakaseko is 0.07%(p.2). The instant spec paragraph 10 states:
“An average area of the pores of 100 pm2 or larger present in the cross section of the noodle string is 0.14% or less of the area of the cross section of the noodle string (average porosity).”
Since the instant spec defines average porosity as equivalent to the claim limitation of “a ratio of an average area per the pore having the size in the range of 100 um^2 or larger present in the cross section of the noodle string,” the average porosity of 0.07% meets the limitation in claim 8 of said ratio being 0.14% or less and the limitation in claim 9 of said ratio being 0.06% to 0.14%. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791                                                                                                                                                                                             

/GREGORY J TRYDER/           Director, Technology Center 1700